Citation Nr: 0833092	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Delyvonne M. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to September 
1991 in the United States Air Force, including service in 
Vietnam and the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for the above-
referenced claim.  In the July 2005 rating decision, service 
connection for right ear sensorineural hearing loss was 
granted and rated as noncompensable.  In August 2005, the 
veteran filed notice of disagreement in which he specifically 
expressed dissatisfaction with the denial of his tinnitus 
claim.  

A Travel Board hearing was scheduled in this matter on August 
21, 2008, at which the veteran failed to appear.


FINDINGS OF FACT

1.  As conceded by VA, the veteran experienced noise exposure 
during his period of active service.

2.  The evidence is at least in relative equipoise on the 
question of whether the veteran's current tinnitus is related 
to noise exposure in active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCCA) or other law should be undertaken.  
However, given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service 
connection for tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304 (2007).

Although the condition was not shown in service, service 
connection may still be granted for certain organic diseases 
of the nervous system when found disabling to a compensable 
degree during the first year following service.  38 U.S.C. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).  Service connection may also be granted 
for any disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.3.03(d) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.3 (2007).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts

The veteran's service medical and personnel records indicate 
that he served as a loadmaster for over twenty-two years.  VA 
concedes that the veteran experienced noise exposure during 
his period of service.

The veteran's service medical records were negative for 
complaints or findings of tinnitus during service.  An April 
1969 entrance examination and January 1989 medical 
examination revealed normal hearing.  Reports from Grant 
Medical Center from December 1990 to September 1991 contained 
no reports of tinnitus.

Complaints of tinnitus were first reported during a November 
1994 VA audiological evaluation, where the veteran indicated 
that his tinnitus arose seven to eight years prior.  The 
veteran's tinnitus was reported as occurring periodically.  
The VA examiner did not render an opinion or diagnosis with 
regard to tinnitus.  

In February 2005 the veteran was seen by the Kaiser 
Permanente Medical Group, Inc. (Kaiser) for an audiological 
evaluation.  The veteran submitted a letter from Kaiser dated 
February 2005, in which the examiner noted that the veteran's 
history of in-service noise exposure and his report of a 
"humming" tinnitus.  The examiner stated that hearing loss 
and tinnitus can be caused by noise exposure but did not give 
a direct opinion regarding the veteran's tinnitus.  The 
examiner did opine that the veteran's "hearing loss is just 
as likely as not caused by his noise exposure while serving 
in the military."  

After filing a claim for tinnitus in February 2005, the 
veteran underwent another audiological evaluation with the VA 
in June 2005, at which time the veteran indicated that he 
related some of the tinnitus to his aspirin use.  In a 
written report, the VA examiner stated that the veteran's 
tinnitus seemed mild and "more like normal occurring 
tinnitus than noise induced."  

Neither the February 2005 Kaiser letter or the June 2005 VA 
examination specifically addressed whether some of the 
veteran's tinnitus was due to aspirin, as speculated by the 
veteran.

In a rating decision issued in July 2005, service connection 
was denied for tinnitus and granted for right ear hearing 
loss, rated as noncompensable.  In denying the veteran's 
tinnitus claim, VA acknowledged the veteran's report of 
tinnitus given during the February 2005 Kaiser evaluation and 
the Kaiser examiner's statement that tinnitus can be caused 
by noise exposure.  However, VA determined that there was no 
basis to establish a service connection on this issue.  
Service connection for tinnitus was denied based on the VA 
examiner's opinion of normal occurring tinnitus, the lack of 
history of tinnitus during service, and the lack of evidence 
establishing that the veteran's condition began during or was 
caused by service.

Analysis

The Board finds as credible the veteran's reported history of 
tinnitus.  The veteran is competent to report experiencing a 
humming noise in the ears.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  The veteran's first report of 
tinnitus dates back to the November 1994 VA audiological 
evaluation, at which time the veteran reported experiencing 
periodic tinnitus.  Self-reports of the veteran's tinnitus 
were also included in the February 2004 Kaiser Permanente 
evaluation and the VA June 2005 evaluation, with the June 
2005 evaluation indicating mild tinnitus.  Accordingly, the 
evidence supports that the veteran has a current disability.

Having found that the veteran currently has a disability, the 
Board must next determine whether there is evidence of an in-
service incurrence of the veteran's injury.  The veteran did 
not complain of tinnitus until after separation; however VA 
concedes that the veteran experienced noise exposure during 
service.  Due to the nature of the veteran's condition and 
his audiological history, the Board finds that evidence 
exists to establish an in-service incurrence of an injury, 
namely, acoustic trauma.

The question remains whether the veteran's tinnitus is the 
result of the in-service noise exposure.  

There are conflicting medical opinions on this question.  In 
the June 2005 examination, the VA examiner concluded that the 
veteran's tinnitus seems mild and more like normal occurring 
tinnitus than noise induced.  The VA examination did indicate 
a right sensorineural hearing loss resulting from noise 
exposure.

The February 2005 Kaiser letter suggests otherwise with 
regards to the veteran's tinnitus.  While the Kaiser examiner 
did not specifically provide an opinion on whether the 
veteran's tinnitus is connected to his service, the examiner 
did note that tinnitus can be caused by noise exposure.  The 
examiner found the existence of a hearing loss and 
specifically stated that the veteran's hearing loss is just 
as likely as not caused by his noise exposure while serving 
in the military.    

Although the February 2005 Kaiser letter gave no overt 
opinion linking the veteran's tinnitus to service, the Board 
notes that July 2005 rating decision granted the veteran's 
claim for entitlement to service connection for right ear 
hearing loss based on the connection with the veteran's noise 
exposure.  The Board finds this probative in light of the 
fact that the evidence suggests that that tinnitus can be 
caused by noise exposure.  

Having carefully reviewed the evidence of record, the Board 
finds that the evidence is equipoise as to whether a nexus 
exist between the veteran's tinnitus and his military 
service.  When viewing the evidence in its entirety, an equal 
balance of positive and negative evidence exists regarding 
this issue.  The Board acknowledges the conclusion of the 
June 2005 VA evaluation.  However, the Board finds the 
additional evidence of record equally credible and probative.  
It is of no question that the veteran experienced noise 
exposure and has reported experiencing tinnitus since 1994.  
Given the February 2005 Kaiser letter connecting the 
veteran's hearing loss to in-service noise exposure, the 
Kaiser examiner's statement regarding noise induced tinnitus, 
and the fact that the veteran received service-connection for 
hearing loss due to noise exposure, the Board does not find 
that a preponderance of the evidence exists against the 
veteran's claim.  

Instead, the evidence, as a whole, raises doubts as to 
whether the veteran's tinnitus is attributable to normal 
occurrence or his military service.  Accordingly, the Board 
must resolve all doubt regarding whether the veteran's 
tinnitus results from his service in favor of the veteran. 

Further inquiry could be undertaken by obtaining an 
additional medical opinion to resolve this doubt, especially 
with regard to whether or not a connection exists between the 
veteran' aspirin use and his current condition.  However, 
under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
with resolution of all doubt in the veteran's favor, the 
Board finds that the veteran has satisfied his burden of 
showing that he suffers from a tinnitus disability as a 
result of an in-service occurrence.  


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations governing monetary awards.



____________________________________________
JONATHAN KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


